Citation Nr: 1118257	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  08-27 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for right knee disability.

2.  Entitlement to service connection for right foot numbness, claimed as secondary to service-connected right foot disability.  

3.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to October 1976 and from September 2001 to October 2001 and also has had duty in the Air National Guard.    

This appeal to the Board of Veterans' Appeals (Board) arises from rating decisions of the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board notes that pursuant to his request, the Veteran was scheduled for a Board hearing at the RO in March 2011.  However, the Veteran's representative subsequently cancelled this request, indicating that the Veteran simply wished for his file to be sent to the Board for a decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claim for service connection for right foot numbness, the Board notes that the Veteran has alleged that his treating podiatrist, Dr. C, informed him that the numbness was likely the result of a nerve damage in the area of his original knee trauma in combination with his body's altered habits, as it attempted to compensate for his right knee pain.  Also, in June 2007, the Veteran requested that the RO obtain records from Dr. C from 2005 and 2006, and filled out a release of information form to allow the RO to obtain such records.  While it appears that the RO obtained records from other physicians working at the same health clinic as Dr. C (Dean Health Associates), it does not appear that the RO attempted to obtain any records from Dr. C.  Accordingly, as the Veteran appropriately identified such records and the records appear to be pertinent to the foot disability claim, VA is obligated to attempt to obtain them.  38 C.F.R. § 3.159(c)(i). 

Regarding the claim for increase, the Veteran last received a VA examination for his right knee disability in June 2008.  Subsequent to the examination, the Veteran's private physician, in a September 2008 letter, indicated that the Veteran was at the point where he needed a right knee arthroplasty.  Also, the Veteran, in a December 2008 statement, essentially alleged that his knee disability had rendered him unemployable.  Thus, given that the Veteran's knee condition is degenerative in nature (i.e. degenerative arthritis), given that almost three years have passed since his last VA examination and given that evidence submitted subsequent to June 2008 suggests worsening of the disability, the Board finds that a current VA right knee examination is necessary prior to final adjudication of this claim.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The examination should also include consideration of the etiology of the Veteran's right foot numbness.  

Prior to arranging for the examination, the RO/AMC should ask the Veteran to identify all sources of treatment or evaluation he has received for right knee disability since June 2008 and should secure copies of complete records of the treatment or evaluation from all sources identified.

Also, in light of the Veteran's assertions concerning unemployability due to the service connected right knee disability, referral for an extraschedular rating should be specifically considered, and, as emphasized by the recharacterization of the issue on appeal, the Veteran should also be considered for a TDIU rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Thun v. Peake, 22 Vet. App. 111 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining an updated release of information from the Veteran, the RO/AMC should obtain any available records of treatment or evaluation of right foot numbness from Dr. C.  The Veteran should also be asked to submit, or appropriately identify, any other pertinent records of treatment for right foot disability and the RO should obtain any available pertinent records from all sources appropriately identified.  

2.  The RO/AMC should ask the Veteran to identify all sources of treatment or evaluation he has received for right knee disability since June 2008 and should secure copies of complete records of the treatment or evaluation from all sources identified.

3.  The RO/AMC should arrange for a VA examination by an appropriate examiner to determine the current severity of the Veteran's right knee disability and the nature and etiology of any current right foot numbness.  The Veteran's claims folder should be made available for review by the examiner in conjunction with the examination.  Any indicated tests, including range of motion studies (measuring passive and active motion, motion on weight-bearing and non-weight bearing and  the comparison of motion with that of the left knee), and any appropriate neurological testing should be performed.  

The examiner should specifically comment as to whether any instability or ankylosis of the knee is present.  The examiner should also specifically note whether the Veteran has any functional loss due to pain, weakness, fatigue and/or incoordination.  Additionally, the examiner should describe the effect of the right knee disability on the Veteran's daily activities.  Finally, the examiner should provide an opinion as to whether the right knee disability renders the Veteran unemployable.  The examiner should explain the rationale for all opinions provided.  

Regarding the right foot, the examiner should provide a diagnosis for any underlying condition resulting in right foot numbness.  Additionally, the examiner should provide an opinion as to whether it is at least as likely as not that any right foot numbness has been caused or aggravated by the Veteran's service-connected right knee disability.  If the examiner determines that the numbness is caused by impairment of the sciatic nerve, and is due to back pathology, that should be clearly set out.

4.  The RO/AMC should then readjudicate the claims, including consideration of referral for an extraschedular rating for a TDIU.  If either claim remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


